IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 61,656-03


DION MCLENDON, Relator

v.

THE DISTRICT CLERK OF TRAVIS COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
FROM TRAVIS COUNTY


 The order was delivered per curiam.


O R D E R



 This is an original application for a writ of mandamus.
	Relator contends the State submitted the affidavit of Keith Hottle of the Texas Board of
Pardons and Paroles with its answer to Relator's second application for a writ of habeas corpus in
the 147th Judicial District Court of Travis County, but that he has not received a copy of the affidavit
as required by Article 11.07, § 7, V.A.C.C.P.  Relator's contentions present a colorable claim.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the respondent, District Clerk of Travis County, is ordered to file with this Court
within thirty days a response by stating whether the record contains a copy of the affidavit of Keith
Hottle, and whether a copy of the affidavit has been forwarded to Relator.
	IT IS SO ORDERED this the 18th day of October, 2006.
DO NOT PUBLISH